Citation Nr: 1316572	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-46 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as chloracne).

2.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea).

3.  Entitlement to service connection for a variously diagnosed respiratory disorder, to include respiratory infections, tuberculosis, and chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a rating in excess of 70 percent for PTSD.

5.  Entitlement to a rating in excess of 10 percent for tinnitus to include based on assignment of a separate rating for each ear. 

6.  Entitlement to a rating in excess of 10 percent for hypothyroid disease.

7.  Entitlement to a rating in excess of 10 percent for chronic right knee strain.

8.  Entitlement to a rating in excess of 10 percent for chronic left knee strain.
9.  Entitlement to a compensable rating for bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to March 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 rating decisions of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2010 VA Form 9 (substantive appeal) the Veteran requested a hearing before the Board; he failed (without giving cause) to appear for such hearing scheduled in October 2012.  Accordingly, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704.  The Veteran had been represented by an agent.  In January 2012 he revoked his designation of representative, and is proceeding pro se. 

The RO has separately adjudicated the matters of service connection for respiratory infections, tuberculosis, and COPD.  As the Veteran seeks service connection for a respiratory disorder however diagnosed, these matters are being addressed as a single issue, characterized as stated on the preceding page.  

The Veteran's claim of service connection for sleep apnea has been developed and adjudicated as limited to that diagnosis.  In light of the June 2009 VA diagnosis of upper airways resistance syndrome the issue has been characterized as stated on p. 1 to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (The Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim). 

In September 2009, the Veteran raised a claim of entitlement to a clothing allowance.  Such claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a sleep disorder, a variously diagnosed respiratory disorder, and a skin disorder and seeking higher ratings for chronic right and left knee strain, PTSD, and hypothyroid disease are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if action on his part is required.  


FINDINGS OF FACT

1. The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus, whether it is perceived in one ear or both ears.

2.  It is not shown that at any time during the appeal period the Veteran had hearing acuity worse than Level II in either ear. 


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus is properly evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code (Code) 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.85, Code 6100, 4.86 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection for tinnitus and bilateral hearing loss disability and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2010 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured. The RO arranged for VA examinations in April 2009 and September 2010.  A review of the examination reports found them adequate for rating purposes (the examiners made all necessary findings, and the reports include comment on the functional impairment resulting from the disability..  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these two issues is met.  


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155. 

Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current ratings assigned for the disabilities being decided encompass the greatest level of impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  No additional relevant evidence was found on Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual Background and Analysis

Tinnitus

Historically, an October 2009 rating decision granted the Veteran service connection and a 10 percent rating for tinnitus, effective March 4, 2009. 

Under the governing criteria (Code 6260, as amended, effective June 13, 2003), recurrent tinnitus warrants a 10 percent rating.  Note (1) following Code 6260 states that a separate evaluation for tinnitus may be combined with an evaluation under Codes 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned whether the sound is perceived in one ear, both ears, or in the head.  Note (3) states that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not evaluated under Code 5260 but is to be evaluated as part of any underlying condition causing it.  38 C.F.R. § 4.87, Code 6260.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has affirmed VA's long-standing of Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

As the governing regulation (38 C.F.R. § 4.87, Code 6260 specifically prohibits a schedular rating in excess of a single 10 percent rating for tinnitus the Veteran's claim for an increased rating for tinnitus, including based on separate 10 percent ratings for each ear, must be denied as lacking legal merit.  See Smith, 451 F.3d at 1350-51.  The Veteran has not alleged any factors warranting extraschedular consideration.  

Bilateral Hearing Loss 

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the pure tone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the pure tone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On May 2009 VA examination, the Veteran stated that he had trouble understanding speech clearly sometimes, especially when there is background noise present.  Audiometry showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
LEFT
15
15
15
20
20

The average puretone thresholds were 15 decibels of the right ear and 18 decibels for the left.  Speech recognition scores, using the Maryland CNC test, were 84 percent for the right ear and 88 percent for the left.

On September 2010 VA examination, the Veteran complained of hearing loss, with trouble understanding speech clearly, especially with background noise present.  Audiometry showed puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
20
LEFT
15
20
15
15
20

This average puretone thresholds were16 decibels, right ear and 18 decibels, left.  Speech recognition was 96 percent in each ear.

Addressing the audiological evaluations in turn, the May 2009 examination average puretone thresholds of 15 decibels on the right ear and 18 decibels on the left along with speech discrimination of 84 percent on the right ear and 88 percent on the left constitute (under TableVI)  Level II hearing in each ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 0 percent rating under Code 6100.  The September 2010 examination average puretone thresholds of 16 decibels on the right and 18 decibels on the left along with speech discrimination of 96 percent in  each ear constitute Level I hearing in each ear.  Under Table VII, such hearing acuity also warrants a 0 percent rating under Code 6100.  Neither examination showed an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  The Board observes that the September 2010 VA examiner noted the functional impairment that is associated with the Veteran's hearing loss (difficulty understanding speech, particularly with background noise).  Such impairment is encompassed by the ratings that have been assigned.

The Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including difficulty hearing.  However, he is not competent to establish by his own accounts the Level of hearing disability he has, as that requires audiometric testing.  See 38 C.F.R. §§ 4,85, 4.86; see also Lendenmann, 3 Vet. App. 349.

The Board has also considered whether referral of the case for extraschedular consideration is indicated.  The threshold requirement for such referral is a finding that the schedular criteria for rating the disability are inadequate.  Inasmuch as the record does not show, nor does the Veteran allege, manifestations (or associated functional impairment) of tinnitus or hearing loss that are not encompassed by the schedular criteria, those criteria cannot be found inadequate.  There is nothing regarding the Veteran's hearing loss disability picture that renders it unusual.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In light of the foregoing, the preponderance of the evidence is against these claims. Therefore, the benefit-of-the-doubt doctrine does not apply; the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 10 percent for tinnitus is denied. 

A compensable rating for bilateral hearing loss disability is denied. 


REMAND

While the notice provisions of the VCAA appear to be satisfied as to these remaining claims, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the claims.  See 38 C.F.R. § 3.159.

VA's duty to assist includes assisting a Veteran with obtaining evidence which is relevant to his claims, and providing an examination/secure a medical opinion when necessary.  A VA examination is necessary in a service connection claim when: (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the his March 2009 VA Form 21-526, Application for Compensation and/or Pension, the Veteran indicated that he had a service discharge examination in Misawa, Japan on February 22, 2009; and on June 2009 VA examination, he indicated that he had been treated by medics in service for pustules on his thighs.  Records of such evaluation and treatment are not in the record before the Board.  If existing, they are pertinent evidence that must be secured.  Furthermore updated (since July 2010) records of any VA evaluations of treatment the Veteran has received for the disabilities on appeal may contain pertinent information, are constructively of record, and must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).

Regarding service connection for a skin disorder, the Veteran had ingrown toenails in service; and in November 2007, he had left great toe lesions with redness, swelling, and tenderness laterally (but no pus or fluctuance).  On June 2009 VA examination, pustular perifolliculitis of the Veteran's posterior scalp, anterior thighs, and buttocks was noted.  Given the complaints noted in service, a medical opinion regarding a nexus between the complaints in service and any current skin disability is necessary.  

The Veteran's service treatment records (STR's) show that in December 2006, he reported problems sleeping.  In December 2007, he reported sleep disturbances.  In June 2009, a VA examiner found that the Veteran does not have obstructive sleep apnea, but that he does have upper airway resistance syndrome.  In light of the evidence and the Veteran's allegations, a medical opinion as to whether a sleep disorder (to include upper airway resistance syndrome) is related to complaints noted in service is necessary.  

Regarding respiratory disability, after deployment from January to May 2007, the Veteran reported having a runny nose and being exposed to oil fire smoke during deployment.  On June 2009 VA evaluation, the assessment was COPD.  Given the reports of complaints in service and environmental exposures therein, and the diagnosis of a current respiratory disability an examination to secure a nexus opinion is necessary.  

Regarding the rating for hypothyroid disease  the next higher (30 percent) rating requires that the disability be manifested by fatigability, constipation, and mental sluggishness.  See 38 C.F.R. § 4.119, Code 7903.  A 60 percent rating requires muscular weakness, mental disturbance, and weight gain; and a 100 percent rating is warranted when the disability is manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  On April 2009 VA examination, it was noted that the Veteran was on Synthroid, and that he gets tired easily.  However, the examination report does not indicate whether or not symptoms warranting a rating higher than 10 percent are present.  Accordingly, that examination was inadequate, and another VA examination is necessary.  

Regarding the ratings for right and left knee strain, a June 2009 VA evaluation report notes that the impression for the right knee was patellofemoral pain syndrome (and that the orthopedic surgeon was awaiting MRI results).  A November 2009 VA evaluation report notes that the Veteran was still complaining of right knee pain and that he wanted to again be referred to the orthopedic clinic.  It was noted that an MRI had shown small joint effusion.  In December 2009, the Veteran was seen by a VA orthopedic surgeon.  The record reflects that the Veteran had seen an orthopedist for knee problems prior to the June 2009 VA evaluation and had an MRI sometime between June 2009 and November 2009.  The reports of any pre-June 2009 orthopedic consult for the right knee, for the left knee, and of MRI are not associated with the record, and must be secured.  If records received suggest worsening of either knee disability, another examination to assess the severity of the knee disabilities would also be necessary.  

Regarding PTSD, the most recent VA psychiatric examination was in September 2009, and the most recent psychiatric treatment report in the record is dated June 18, 2010 (and indicates that the Veteran was scheduled for follow-up on August 11, 2010).  As the record shows that VA psychiatric treatment records (which are pertinent evidence) are outstanding and there is an allegation of worsening, development for the outstanding records and for a contemporaneous VA examination is necessary.  
Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of all evaluations and treatment he has received for the disabilities remaining on appeal during the pendency of the claims (records of which are not already associated with the claims file, and to provide releases for VA to secure all private records of such evaluation and/or treatment.  

The RO should then arrange for exhaustive development to secure for the record (from the service department -or from the Veteran, if they are in his possession) any additional available STRs, including the report of Misawa, Japan February 22, 2009 service discharge examination and any STRs pertaining  to treatment for thigh pustules.  

The RO should also secure for the record the complete clinical records from all providers the Veteran identifies in response to the request made above, to specifically include any pre-June 2009 records of treatment he received from an orthopedic surgeon, the report of the MRI that was performed apparently between June 2009 and November 2009, and complete records of all VA treatment he has received for the disabilities at issue since July 2010.  

2.  After the development sought above is completed, the RO should arrange for a skin examination of the Veteran to determine the nature and likely etiology of any current skin disorder, including the pustular perifolliculitis on the Veteran's posterior scalp, anterior thighs, and buttocks noted on June 2009 VA examination.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note any STRs (received pursuant to the request above) showing treatment for pustules, and the Veteran's June 2009 VA examination statement that he was treated by medics in service for pustules on his thighs.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each skin disorder found.

(b) As to each skin disorder diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

3.  After the development sought above is completed, the RO should arrange for a sleep disorders examination of the Veteran to determine the nature and likely etiology of any sleep disorder found (including the upper airways resistance syndrome diagnosed on June 2009 VA examination).  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should note the STRs which mention sleep problems.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each sleep disorder found.

(b) As to each sleep disorder diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service/complaints noted therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  The explanation must include discussion of the VA diagnosis of upper airways resistance syndrome.

4.  After the development sought above is completed, the RO should arrange for a respiratory examination of the Veteran to determine the nature and likely etiology of any respiratory disorder found (including the COPD noted on June 2009 VA examination).  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following: 

(a) Please identify (by medical diagnosis) each respiratory disorder found.

(b) As to each respiratory disorder diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, to include the reports of complaints and environmental exposures (to oil fire smoke) reported therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data.  

5.  After the development sought above is completed, the RO should arrange for a thyroid examination of the Veteran to determine the extent and severity of his hypothyroid disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Finds reported must include the following:: 

Is the Veteran's hypothyroidism manifested by fatigability, constipation, and mental sluggishness?  Is it productive of muscular weakness, mental disturbance, and weight gain?  Is it manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness?  

6.  The RO should arrange for a psychiatric evaluation of the Veteran to determine the current severity of the Veteran's PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings must be described in detail (and must specifically include the presence or absence of each symptom in the criteria for a 100 percent rating (or any symptoms of like gravity).  The examiner must discuss the impact of the PTSD on the Veteran's social and occupational functioning.  

7.  If records received pursuant to the development sought above suggest that there has been an increase in the severity of the Veteran's service-connected right and/or left knee disabilities since his last VA examination, the RO should arrange for an orthopedic examination of the Veteran to determine the current severity of those disabilities.  In such event, the Veteran's entire record must be reviewed by the examiner, and all findings must be described in detail. The findings must specifically include ranges of motion (with notation of additional limitations due to such factors as pain, use, etc.); the presence or absence (and degree, if present) of subluxation or instability; whether or not there is X-ray evidence of arthritis.   

The examiner must explain the rationale for all opinions.  

8.  The RO should then review the record and readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


